J-S30037-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                 Appellee                  :
                                           :
                     v.                    :
                                           :
  DERRICK DEVON LEWIS,                     :
                                           :
                 Appellant                 : No. 1857 WDA 2017


         Appeal from the Judgment of Sentence November 13, 2017
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-SA-0001780-2017

BEFORE:    BENDER, P.J.E., STABILE, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                       FILED JUNE 07, 2018

      Derrick Devon Lewis (Appellant) appeals pro se from the November 13,

2017 judgment of sentence imposing a $200 fine and costs after he was found

guilty of various summary traffic offenses. We affirm.

      On June 29, 2017, Officer Christopher Goetz was on patrol in the city of

Pittsburgh when he came across a vehicle he was familiar with from a previous

encounter. N.T., 11/13/2017, at 3-4. Officer Goetz testified that he initiated

a traffic stop on the vehicle, driven by a male later identified as Appellant,

after a plate check revealed an expired registration and certificate of

inspection. Id. at 4. Upon approaching the vehicle, Officer Goetz observed

the rear brake light and rear turn signal were “broken out of the vehicle.” Id.

at 6. The officer also “noticed [that Appellant] did not have a rearview mirror

affixed to the center front glass.” Id. After making contact with Appellant,

*Retired Senior Judge assigned to the Superior Court.
J-S30037-18


Officer Goetz asked Appellant for his driver’s license, vehicle registration, and

insurance card. Id. at 5. Appellant invoked his right to remain silent and did

not provide the requested documents.             Id.   Appellant was issued traffic

citations for driving an unregistered vehicle, failure to carry a license, failure

to have an emissions inspection, and driving without: (1) a valid inspection;

(2) rear light; (3) rear turn signal; and (4) a rearview mirror.

        Following a magisterial district court hearing, Appellant was found guilty

of the aforementioned offenses. Appellant timely appealed for a trial de novo

in the Court of Common Pleas of Allegheny County. On November 13, 2017,

following a hearing, the trial court found Appellant not guilty of failure to carry

a license. Appellant was found guilty of the remaining offenses. This timely-

filed appeal followed.1

        On appeal, Appellant argues the trial court erred in finding him guilty of

the abovementioned offenses because he is: (1) not subject to the motor

vehicle code; and (2) he did not operate his vehicle on a public roadway for a

commercial purpose. Appellant’s Brief at 2 (unnumbered). Specifically, the

entirety of Appellant’s argument, verbatim, is as follows:

     A. The Standard of Review. The trial court errors in finding that
        [Appellant] did breach the motor vehicle code. For the
        [C]ommonwealth failed to produce a legally binding contract that
        proves [Appellant] made agreement for him to be subject to the
        motor vehicle code during the time that the claim was filed by
        [Officer Goetz].


____________________________________________


1   Both Appellant and the trial court complied with Pa.R.A.P. 1925.

                                           -2-
J-S30037-18


   B. Elements of the Action. [18 U.S.C. § 31(6)] defines [m]otor
      vehicle as every description of [c]arriage or other contrivance
      propelled or drown by mechanical power and used for commercial
      purposes on the highways in the transportation of passengers and
      property, or property or cargo.

   C. No Evidence of Commercial [U]sage. For [Appellant] did not use
      [his vehicle on a] public road for a commercial purpose.

Id.   In response, the Commonwealth argues that Appellant’s claims are

waived for failure to develop an argument and cite relevant legal authority.

Commonwealth’s Brief at 11. Upon review, we agree.

      “As a prefatory matter, although this Court is willing to construe liberally

materials filed by a pro se litigant, pro se status generally confers no special

benefit upon an appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251–

52 (Pa. Super. 2003). “This Court will not act as counsel and will not develop

arguments on behalf of an appellant.” Commonwealth v. Tchirkow, 160

A.3d 798, 804 (Pa. Super. 2017) (citation omitted).            “It is Appellant’s

obligation to sufficiently develop arguments in his brief by applying the

relevant law to the facts of the case, persuade this Court that there were

errors below, and convince us relief is due because of those errors. If an

appellant   does   not   do   so,   we   may   find   the   argument    waived.”

Commonwealth v. Gibbs, 981 A.2d 274, 284 (Pa. Super. 2009).

      In light of the foregoing, because Appellant’s argument is essentially

non-existent, and he has failed to cite to relevant legal authority or citations

to the record, we find his claims waived. See Commonwealth v. Walter,




                                      -3-
J-S30037-18


966 A.2d 560, 566 (Pa. 2009) (finding claims waived “for failure to develop

them in any meaningful fashion capable of review”).

      Even if Appellant had properly preserved these issues, he would not

prevail on appeal. Appellant’s argument that he is not subject to the motor

vehicle code is essentially a sovereign citizen claim. As correctly cited by the

Commonwealth, we have repeatedly rejected this type of jurisdictional

challenge.

      Courts in this Commonwealth and various Federal Courts of
      Appeals have rejected sovereign citizen claims, identical to those
      raised here in a handful of unpublished decisions, as frivolous.
      See, e.g., United States v. Himmelreich, 481 Fed. Appx. 39,
      40 n.2 (3d Cir. 2012) (per curiam) (citing with approval United
      States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)); Charlotte
      v. Hansen, 433 Fed. Appx. 660, 661 (10th Cir. 2011) (“an
      individual’s belief that her status as a sovereign citizen puts her
      beyond the jurisdiction of the courts has no conceivable validity in
      American law.”). We agree that such sovereign citizen claims are
      frivolous.

Commonwealth v. McGarry, 172 A.3d 60, 65–66 (Pa. Super. 2017).

      Furthermore, Appellant, who was driving a motor vehicle on a public

roadway, was subject to the motor vehicle code. See 75 Pa.C.S. § 6308(b)

(“Whenever a police officer is engaged in a systematic program of checking

vehicles or drivers or has reasonable suspicion that a violation of this title is

occurring or has occurred, he may stop a vehicle, upon request or signal, for

the purpose of checking the vehicle’s registration, proof of financial

responsibility, vehicle identification number or engine number or the driver’s




                                      -4-
J-S30037-18


license, or to secure such other information as the officer may reasonably

believe to be necessary to enforce the provisions of this title.”).

      In light of the foregoing, we find Appellant has presented no issue on

appeal which would convince us to disturb his judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2018




                                      -5-